Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 6-21-21 have been accepted by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: “gain gamut calculation unit” in line 12 appears to have a typographical error, and should read “gain calculation unit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yokata et al. (US 2019/0287494).
Regarding claim 1, Yokata (Fig. 1, and 4-6) discloses an image generation apparatus (10) which outputs image data to a display apparatus (16) that includes a display device that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (SDR and HDR seen in Fig. 4) through an external data transmission line (shown between 10 and 16 in Fig. 1, called a “wireline cable” in [0020]), the image generation apparatus comprising:
a processor (23) and a memory (26) coupled to the processor (via 30) and storing instructions (“CPU 23 also executes various programs that are read from the removable recording medium and loaded into the main memory 26” as discussed in [0046]) that, when executed by the processor, cause the processor to function as:
a light emission characteristic inverse conversion unit (66) configured to perform inverse conversion on image data (received from 50) with respect to light emission characteristics of the display device (“66 converts the signal into the luminance signal in the HDR space” as discussed in [0037]); and
a transmission unit (60) configured to transmit the image data generated by the light emission characteristic inverse conversion unit to the display apparatus (shown in Fig. 6, the data converted by 66 is passed to 60, via 72, for output to the display apparatus 16) through the external data transmission line (as seen in Fig. 1 and as discussed above, 10 and 16 are attached via an external “wireline cable”) in a case where light emission characteristics of the display device approximate an Electro-Optical Transfer Function (EOTF) of the HDR (“the EOTF in which the received image signal is the HDR image signal is represented by an EOTF_H” as discussed in [0035]), a bit precision of image data that is output from the image generation apparatus is no lower than a bit precision of the external data transmission line (both are a “predetermined number of bits such as 10 bits” as discussed in [0034], and “the image signal is a signal corresponding to the same 10 bits in the EOTF_H” as discussed in [0036]), and an image of the HDR is to be displayed on the display device (“the display apparatus corresponds to an HDR luminance range” as discussed in [0032]).

Regarding claim 19, Yokata (Fig. 1, and 4-6) discloses a method of controlling an image generation apparatus (10) which outputs image data to a display apparatus (16) that includes a display device that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (SDR and HDR seen in Fig. 4) through an external data transmission line (shown between 10 and 16 in Fig. 1, called a “wireline cable” in [0020]), the method comprising:
performing inverse conversion (with 66) on image data (received from 50) with respect to light emission characteristics of the display device (“66 converts the signal into the luminance signal in the HDR space” as discussed in [0037]); and
transmitting (with 60) the image data that has undergone the inverse conversion to the display apparatus (shown in Fig. 6, the data converted by 66 is passed to 60, via 72, for output to the display apparatus 16) through the external data transmission line (as seen in Fig. 1 and as discussed above, 10 and 16 are attached via an external “wireline cable”) in a case where the light emission characteristics of the display device approximate an Electro-Optical Transfer Function (EOTF) of the HDR (“the EOTF in which the received image signal is the HDR image signal is represented by an EOTF_H” as discussed in [0035]), a bit precision of image data that is output from the image generation apparatus is no lower than a bit precision of the external data transmission line (both are a “predetermined number of bits such as 10 bits” as discussed in [0034], and “the image signal is a signal corresponding to the same 10 bits in the EOTF_H” as discussed in [0036]), and an image of the HDR is to be displayed on the display device (“the display apparatus corresponds to an HDR luminance range” as discussed in [0032]).

Regarding claim 20, Yokata (Fig. 1, and 4-6) discloses a non-transitory computer-readable storage medium storing a program (“a recording medium in which the computer program is recorded” discussed in [0008]) for causing a processor (23) to execute a method of controlling an image generation apparatus (10) which outputs image data to a display apparatus (16) that includes a display device that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (SDR and HDR seen in Fig. 4) through an external data transmission line (shown between 10 and 16 in Fig. 1, called a “wireline cable” in [0020]), the method comprising:
performing inverse conversion (with 66) on image data (received from 50) with respect to light emission characteristics of the display device (“66 converts the signal into the luminance signal in the HDR space” as discussed in [0037]); and
transmitting (with 60) the image data that has undergone the inverse conversion to the display apparatus (shown in Fig. 6, the data converted by 66 is passed to 60, via 72, for output to the display apparatus 16) through the external data transmission line (as seen in Fig. 1 and as discussed above, 10 and 16 are attached via an external “wireline cable”) in a case where the light emission characteristics of the display device approximate an Electro-Optical Transfer Function (EOTF) of the HDR (“the EOTF in which the received image signal is the HDR image signal is represented by an EOTF_H” as discussed in [0035]), a bit precision of image data that is output from the image generation apparatus is no lower than a bit precision of the external data transmission line (both are a “predetermined number of bits such as 10 bits” as discussed in [0034], and “the image signal is a signal corresponding to the same 10 bits in the EOTF_H” as discussed in [0036]), and an image of the HDR is to be displayed on the display device (“the display apparatus corresponds to an HDR luminance range” as discussed in [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokata and Rusanovskyy (US 2020/0029096, hereafter “Rusanovskyy ‘096”).
Regarding claim 2, Yokata (Fig. 1, and 4-6) discloses an image generation apparatus (10) which outputs image data to a display apparatus (16) that includes a display device that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (SDR and HDR seen in Fig. 4) through an external data transmission line (shown between 10 and 16 in Fig. 1, called a “wireline cable” in [0020]), the image generation apparatus comprising:
a processor (23) and a memory (26) coupled to the processor (via 30) and storing instructions (“CPU 23 also executes various programs that are read from the removable recording medium and loaded into the main memory 26” as discussed in [0046]) that, when executed by the processor, cause the processor to function as:
a conversion unit (66) configured to perform conversion on image data (received from 50); and
a transmission unit (60) configured to transmit the image data generated by the conversion unit to the display apparatus (shown in Fig. 6, the data converted by 66 is passed to 60, via 72, for output to the display apparatus 16) through the external data transmission line (as seen in Fig. 1 and as discussed above, 10 and 16 are attached via an external “wireline cable”) in a case where light emission characteristics of the display device approximate an Electro-Optical Transfer Function (EOTF) of the HDR (“the EOTF in which the received image signal is the HDR image signal is represented by an EOTF_H” as discussed in [0035]), a bit precision of image data that is output from the image generation apparatus is no lower than a bit precision of the external data transmission line (both are a “predetermined number of bits such as 10 bits” as discussed in [0034], and “the image signal is a signal corresponding to the same 10 bits in the EOTF_H” as discussed in [0036]), and an image of the HDR is to be displayed on the display device (“the display apparatus corresponds to an HDR luminance range” as discussed in [0032]).
However, Yokata fails to specifically teach or suggest wherein the conversion unit is “an HDR Optical-Electro Transfer Function (OETF) conversion unit configured to perform conversion on image data based on an OETF of an HDR.” 
Rusanovskyy ‘096 (Fig. 1 and 4) discloses an image generation apparatus (104) which outputs image data to a display apparatus (112 and 122) that includes a display device (122) that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (both SDR and HDR discussed in [0098]) through an external data transmission line (120, called “a wired network” in [0085]), the image generation apparatus comprising:
an HDR Optical-Electro Transfer Function (OETF) conversion unit (404) configured to perform conversion on image data based on an OETF of an HDR (404 is applied to the data to “reflect the inverse of the electro-optical transfer function (EOTF)” and “the inverse process of the electro-optical transform is the optical-electro transform (OETF)” as discussed in [0114]); and
a transmission unit (110) configured to transmit the image data generated by the HDR OETF conversion unit to the display apparatus (122) through the external data transmission line (through 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokata so the conversion unit is an HDR Optical-Electro Transfer Function (OETF) conversion unit as taught by Rusanovskyy ‘096 because this allows converting back and forth between digital values (also “referred to as code levels or code values” as discussed in [0114]), luminance, and visible light (see [0114]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokata as applied to claim 1 above, and further in view of Rusanovskyy ‘096.
Regarding claim 4, Yokata discloses an apparatus as discussed above, however fails to teach or suggest wherein the processor further functions as:
an HDR OETF conversion unit configured to perform conversion on image data based on an OETF of an HDR; and
an SDR OETF conversion unit configured to perform conversion on image data based on an OETF of an SDR,
wherein the light emission characteristic inverse conversion unit performs inverse conversion on the image data generated by the HDR OETF conversion unit with respect to the light emission characteristics of the display device.
Rusanovskyy ‘096 (Fig. 1 and 4) discloses an image generation apparatus (104) which outputs image data to a display apparatus (112 and 122) that includes a display device (122) that is capable of displaying a High Dynamic Range (HDR) image or a Standard Dynamic Range (SDR) image (both SDR and HDR discussed in [0098]) through an external data transmission line (120, called “a wired network” in [0085]), wherein a processor (“one or more microprocessors” discussed in [0089]) functions as:
an HDR OETF conversion unit (404) configured to perform conversion on image data based on an OETF of an HDR (404 is applied to the data to “reflect the inverse of the electro-optical transfer function (EOTF)” and “the inverse process of the electro-optical transform is the optical-electro transform (OETF)” as discussed in [0114]),
an SDR OETF conversion unit (also part of 404) configured to perform conversion on image data based on an OETF of an SDR (“the inverse of the electro-optical transfer function (EOTF) of an end consumer display (e.g., as specified for SDR in BT.709)” discussed in [0114]),
wherein the light emission characteristic inverse conversion unit performs inverse conversion (the “inverse process” discussed in [0114]) on the image data generated by the HDR OETF conversion unit with respect to the light emission characteristics of the display device (as discussed in [0114], “the EOTF can map the code levels back to luminance. The inverse process of the electro-optical transform is the optical-electro transform (OETF), which produce code levels from luminance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokata to include an HDR OETF conversion unit and an SDR OETF conversion unit as taught by Rusanovskyy ‘096 because this allows converting back and forth between digital values (also “referred to as code levels or code values” as discussed in [0114]), luminance, and visible light (see [0114]).

Regarding claim 15, Yokata and Rusanovskyy ‘096 disclose an apparatus as discussed above, and Yokata further discloses wherein the processor further functions as a first image selection unit configured to select either the image data generated by the light emission characteristic inverse conversion unit (the output from 66, labeled L7, is selected for display as L9) or the image data generated by the SDR OETF conversion unit (as discussed in [0034], when the SDR image is displayed “independently,” the SDR image signal L3 is selected for display as L4, also discussing “an optical-electro transfer function (OETF) corresponding to each of the HDR and the SDR is used”), wherein the image data selected by the first image selection unit is output to the display apparatus through the external data transmission line (as discussed above, the image is displayed on 16 through the external transmission line shown in Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokata as applied to claim 1 above, and further in view of Ha et al. (US 2017/0186141).
Regarding claim 7, Yokata discloses an apparatus as discussed above, wherein the external data transmission line has a bit precision of no higher than 10 bits (10 bits discussed in [0034]).
However, Yokata fails to teach or suggest wherein the external data transmission line conforms to Mobile Industry Processor Interface (MIPIe), Low Voltage Differential Signaling (LVDS), subLVDS, High-Definition Multimedia Interface (HDMIe), DisplayPort®, or Serial Digital Interface (SDI).
Ha (Fig. 1, 2, and 17) discloses an apparatus used to convert image data between HDR and SDR (for example, discussed in [0008], using the “graphics subsystem” 1715 shown in Fig. 17) to be displayed on a display (1720) through an external data transmission line (called an “interface” in [0200]) wherein the external data transmission line conforms to Mobile Industry Processor Interface (MIPIe), Low Voltage Differential Signaling (LVDS), subLVDS, High-Definition Multimedia Interface (HDMIe), DisplayPort®, or Serial Digital Interface (SDI) (as discussed in [0200], “the interface may be any of a High-Definition Multimedia Interface, Display Port, wireless HDMI, and/or wireless HD compliant techniques”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokata to use Mobile Industry Processor Interface (MIPIe), Low Voltage Differential Signaling (LVDS), subLVDS, High-Definition Multimedia Interface (HDMIe), DisplayPort®, or Serial Digital Interface (SDI) for the external data transmission line as taught by Ha because this provides a transmission standard that can support HDR technology (see [0001]).

Allowable Subject Matter
Claims 3, 5, 6, 8-13, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Yokata discloses an apparatus as discussed above, wherein when the light emission characteristics of the display device approximate the EOTF of the HDR is when a sum of squares of a difference between the light emission characteristics of the display device and the EOTF of the HDR is smaller than a sum of squares of a difference between the light emission characteristics of the display device and the EOTF of the SDR.
Rusanovskyy ‘096 discloses wherein an apparatus may use a “sum of square difference (SSD)” (discussed in [0212]) during an EOTF conversion between SDR and HDR images.

However, none of the currently cited references of record teaches or suggests “wherein when the light emission characteristics of the display device approximate the EOTF of the HDR is when a sum of squares of a difference between the light emission characteristics of the display device and the EOTF of the HDR is smaller than a sum of squares of a difference between the light emission characteristics of the display device and the EOTF of the SDR” when combined with each of the other currently cited claim limtiations.

Claim 6 is dependent upon claim 3, and so would be allowable for the same reasons.

Regarding claim 5, Yokata and Rusanovskyy ‘096 discloses an apparatus as discussed above, and Rusanovskyy ‘096 further discloses wherein the processor further functions as:
an OETF conversion unit (404) configured to perform conversion on image data based on an OETF (as discussed in [0114], “the optical-electro transform (OETF), which produce code levels from luminance”); and
an SDR OETF conversion unit (part of 404) configured to perform conversion on image data based on an OETF of an SDR (“the inverse of the electro-optical transfer function (EOTF) of an end consumer display (e.g., as specified for SDR in BT.709)” discussed in [0114]).
Additionally, while Yokata fails to teach a specific HDR OETF conversion unit and a SDR OETF conversion unit, Yokata teaches wherein the apparatus converts the image data into image data that is based on the OETF of the HDR and converts the image data into image data that is based on the OETF of the SDR (“For the conversion, an optical-electro transfer function (OETF) corresponding to each of the HDR and the SDR is used” as discussed in [0034]).

However, none of the currently cited references of record teaches or suggests “wherein the HDR OETF conversion unit converts the image data generated by the OETF conversion unit into image data that is based on the OETF of the HDR when the image data generated by the OETF conversion unit is image data that is based on the OETF of the SDR,” and “the SDR OETF conversion unit converts the image data generated by the OETF conversion unit into image data that is based on the OETF of the SDR when the image data generated by the OETF conversion unit is image data that is based on the OETF of the HDR” when combined with each of the other currently cited claim limitations.

Claims 16 and 18 are dependent upon claim 5, and so would be allowable for the same reasons.

Regarding claim 8, Yokata discloses an apparatus as discussed above, wherein the processor further functions as a color gamut conversion unit (“color gamut” discussed in [0069]) configured to convert the image data generated by the light emission characteristic inverse conversion unit into image data that has a color gamut that matches display capabilities of the display device, wherein the color gamut conversion unit includes:
an inverse gamma conversion unit (80) configured to convert the image data generated by the light emission characteristic inverse conversion unit (“acquires data of the luminance signal of the image” as discussed in [0068]) into image data that has a linear gamma (“the luminance signal is generally subjected to a nonlinear conversion such as a gamma correction, and therefore a signal having a linear change with respect to original luminance is acquired by applying an inverse conversion” as discussed in [0068]).
However, Yokata fails to specifically teach or suggest a color gamut calculation unit.

Zhang et al. (US 2019/0356891) discloses (Fig. 1) an apparatus wherein a processor (discussed in [0026]) further functions as a color gamut conversion unit (120, which changes the “color space” as discussed in [0112]) configured to convert the image data generated by an light emission characteristic inverse conversion unit (122) into image data that has a color gamut that matches display capabilities of the display device (“convert the received image data” to a color space wherein the “color space may define a gamut of the image capture device” as discussed in [0111]), wherein the color gamut conversion unit includes:
an inverse conversion unit (122) configured to convert the image data generated by the light emission characteristic inverse conversion unit into image data that has a linear signal (“120 may include an inverse-OETF (IOETF) 122 to convert the image capture data 102 to a linear signal” as discussed in [0037]),
a color gamut calculation unit (the part of 120 implementing 1140) configured to convert the image data generated by the inverse gamma conversion unit into image data that has the color gamut of the display device (“remapping the converted image data form the second color space to a third color space” as discussed in [0112], while [0008] teaches “the third color space is based on a gamut of the display device”).

Rusanovskyy et al. (US 2018/0152721, hereafter “Rusanovskyy ‘721”) discloses (Fig. 6) an apparatus wherein a processor (discussed in [0101]) further functions as a color gamut conversion unit (610) configured to convert the image data generated by the light emission characteristic inverse conversion unit (604) into image data that has a color gamut (called an “output color space,” for example in [0168]), wherein the color gamut conversion unit includes:
a color gamut calculation unit (614) configured to convert the image data generated by the inverse gamma conversion unit into image data that has another color gamut (called an “output color space,” as discussed above).

However, none of the currently cited references teaches or suggests “a gamma conversion unit configured to convert the image data obtained by the color gamut calculation unit into image data that has the same gamma as the image data generated by the light emission characteristic inverse conversion unit” when combined with each of the other currently cited claim limitations.

Claims 13 and 14 are dependent upon claim 8, and so would be allowable for the same reasons.



 Regarding claim 9, Yokata and Rusanovskyy ‘096 disclose an apparatus as discussed above, and Yokata further discloses wherein the processor further functions as a color gamut conversion unit (“color gamut” discussed in [0069]) configured to convert the image data generated by the HDR OETF conversion unit into image data that has a color gamut that matches display capabilities of the display device, wherein the color gamut conversion unit includes:
an inverse gamma conversion unit (80) configured to convert the image data generated by the HDR OETF conversion unit (“acquires data of the luminance signal of the image” as discussed in [0068]) into image data that has a linear gamma (“the luminance signal is generally subjected to a nonlinear conversion such as a gamma correction, and therefore a signal having a linear change with respect to original luminance is acquired by applying an inverse conversion” as discussed in [0068]).
However, Yokata and Rusanovskyy ‘096 fail to specifically teach or suggest a color gamut calculation unit.

Zhang et al. (US 2019/0356891) discloses (Fig. 1) an apparatus wherein a processor (discussed in [0026]) further functions as a color gamut conversion unit (120, which changes the “color space” as discussed in [0112]) configured to convert the image data generated by a HDR OETF conversion unit (122) into image data that has a color gamut that matches display capabilities of the display device (“convert the received image data” to a color space wherein the “color space may define a gamut of the image capture device” as discussed in [0111]), wherein the color gamut conversion unit includes:
an inverse conversion unit (122) configured to convert the image data generated by the light emission characteristic inverse conversion unit into image data that has a linear signal (“120 may include an inverse-OETF (IOETF) 122 to convert the image capture data 102 to a linear signal” as discussed in [0037]),
a color gamut calculation unit (the part of 120 implementing 1140) configured to convert the image data generated by the inverse gamma conversion unit into image data that has the color gamut of the display device (“remapping the converted image data form the second color space to a third color space” as discussed in [0112], while [0008] teaches “the third color space is based on a gamut of the display device”).

Rusanovskyy ‘721 discloses (Fig. 6) an apparatus wherein a processor (discussed in [0101]) further functions as a color gamut conversion unit (610) configured to convert the image data generated by a HDR OETF conversion unit (604) into image data that has a color gamut (called an “output color space,” for example in [0168]), wherein the color gamut conversion unit includes:
a color gamut calculation unit (614) configured to convert the image data generated by the inverse gamma conversion unit into image data that has another color gamut (called an “output color space,” as discussed above).

However, none of the currently cited references teaches or suggests “a gamma conversion unit configured to convert the image data obtained by the color gamut calculation unit into image data that has the same gamma as the image data generated by the HDR OETF conversion unit” when combined with each of the other currently cited claim limitations.


Regarding claim 10, Yokata discloses an apparatus as discussed above, wherein the processor further functions as a color gamut conversion unit (“color gamut” discussed in [0069]) configured to convert the image data generated by the light emission characteristic inverse conversion unit into image data that has a color gamut that matches display capabilities of the display device, wherein the color gamut conversion unit includes:
an inverse gamma conversion unit (80) configured to convert the image data generated by the light emission characteristic inverse conversion unit (“acquires data of the luminance signal of the image” as discussed in [0068]) into image data that has a linear gamma (“the luminance signal is generally subjected to a nonlinear conversion such as a gamma correction, and therefore a signal having a linear change with respect to original luminance is acquired by applying an inverse conversion” as discussed in [0068]).
However, Yokata fails to specifically teach or suggest a gain calculation unit.
Rusanovskyy ‘721 (Fig. 1 and 6) discloses an image generation apparatus wherein a processor (discussed in [0101]) further functions as a color gamut conversion unit (610) configured to convert the image data generated by the light emission characteristic inverse conversion unit (604) into image data that has a color gamut (called an “output color space,” for example in [0168]), wherein the color gamut conversion unit includes:
a gain calculation unit (612) configured to add a gain (eg. a “saturation gain” as discussed in [0188]) to the image data (as part of the “tone mapping,” see also the “Tone Mapping Gain” in [0181]).

However, none of the currently cited references teaches or suggests “a gamma conversion unit configured to convert the image data obtained by the gain calculation unit into image data that has the same gamma as the image data generated by the light emission characteristic inverse conversion unit” when combined with each of the other currently cited claim limitations.

Claim 12 is dependent upon claim 10, and so would be allowable for the same reasons as discussed above.

Regarding claim 11, Yokata and Rusanovskyy disclose an apparatus as discussed above, and Yokata further discloses wherein the processor further functions as a color gamut conversion unit (“color gamut” discussed in [0069]) configured to convert the image data generated by the HDR OETF conversion unit into image data that has a color gamut that matches display capabilities of the display device, wherein the color gamut conversion unit includes:
an inverse gamma conversion unit (80) configured to convert the image data generated by HDR OETF conversion unit (“acquires data of the luminance signal of the image” as discussed in [0068]) into image data that has a linear gamma (“the luminance signal is generally subjected to a nonlinear conversion such as a gamma correction, and therefore a signal having a linear change with respect to original luminance is acquired by applying an inverse conversion” as discussed in [0068]).
However, Yokata and Rusanovskyy fail to specifically teach or suggest a gain calculation unit.

Rusanovskyy ‘721 (Fig. 1 and 6) discloses an image generation apparatus wherein a processor (discussed in [0101]) further functions as a color gamut conversion unit (610) configured to convert the image data generated by a HDR OETF conversion unit (604) into image data that has a color gamut (called an “output color space,” for example in [0168]), wherein the color gamut conversion unit includes:
a gain calculation unit (612) configured to add a gain (eg. a “saturation gain” as discussed in [0188]) to the image data (as part of the “tone mapping,” see also the “Tone Mapping Gain” in [0181]).

However, none of the currently cited references teaches or suggests “a gamma conversion unit configured to convert the image data obtained by the gain calculation unit into image data that has the same gamma as the image data generated by the HDR OETF conversion unit” when combined with each of the other currently cited claim limitations.

Regarding claim 17, Yokata and Rusanovskyy ‘096 disclose an apparatus as discussed above, and Yokata further discloses wherein the first image selection unit selects the image data generated by the SDR OETF conversion unit (SDR OETF conversion discussed in [0034]), and wherein the first image selection unit selects the image data generated by the light emission characteristic inverse conversion unit (as discussed above, shown at the bottom of Fig. 3, from 66).
However, Yokata and Rusanovskyy ‘096 fail to teach or suggest selecting image data based on whether the light emission characteristics of the display device being determined as not approximating the EOTF of the HDR, or by compares a bit precision of the image data generated by the OETF conversion unit and a bit precision of the external data transmission line.

Tsukagoshi (US 10,390,057) discloses (Fig. 4) an apparatus including a first image selection unit (106), and wherein the first image selection unit selects the image data generated by the SDR OETF conversion unit (104) or selects the image data generated by the light emission characteristic inverse conversion unit (103).

Lee et al. (US 2021/0201852) discloses an apparatus wherein the light emission characteristics of the display device is checked to determine if it matches the EOTF of the HDR (eg. in Fig. 4, the actual EOTF of the display is approximated, eg. in 410, with an example of a mismatch between the actual EOTF of the display and the ideal EOTF of the HDR shown in Fig. 1).

However, none of the currently cited references of record teaches or suggests “wherein upon the light emission characteristics of the display device being determined as not approximating the EOTF of the HDR, the first image selection unit selects the image data generated by the SDR OETF conversion unit, and
upon the light emission characteristics of the display device being determined as approximating the EOTF of the HDR, the first image selection unit compares a bit precision of the image data generated by the OETF conversion unit and a bit precision of the external data transmission line, upon determining that the bit precision of the image data generated by the OETF conversion unit is lower than the bit precision of the external data transmission line, the first image selection unit selects the image data generated by the SDR OETF conversion unit, and
upon determining that the bit precision of the image data generated by the OETF conversion unit is no lower than the bit precision of the external data transmission line, the first image selection unit determines whether or not an image that is to be displayed is the HDR, and upon determining that the image to be displayed is not the HDR, the first image selection unit selects the image data generated by the SDR OETF conversion unit, and upon determining that the image to be displayed is the HDR, the first image selection unit selects the image data generated by the light emission characteristic inverse conversion unit” when combined with each of the other currently cited claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koo et al. (US 2020/0045341) discloses an apparatus which matches an EOTF to a display (eg. as discussed in [0037]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691